Name: 2011/467/EU: Council Decision of 19Ã July 2011 on the position to be taken by the European Union within the EU-Swiss Joint Committee established by Article 14 of the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, as regards the replacement of Annex III (Mutual recognition of professional qualifications) thereto
 Type: Decision
 Subject Matter: Europe;  education;  international law;  distributive trades;  organisation of the legal system;  health;  EU institutions and European civil service
 Date Published: 2011-07-27

 27.7.2011 EN Official Journal of the European Union L 195/7 COUNCIL DECISION of 19 July 2011 on the position to be taken by the European Union within the EU-Swiss Joint Committee established by Article 14 of the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, as regards the replacement of Annex III (Mutual recognition of professional qualifications) thereto (2011/467/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 218(9) in conjunction with Articles 46, 53 and 62 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons (the Agreement) was signed on 21 June 1999 and entered into force on 1 June 2002. (2) Article 14 of the Agreement establishes a Joint Committee. Pursuant to Article 18 of the Agreement, amendments to, inter alia, Annex III (Mutual recognition of professional qualifications) thereto are to be adopted by decision of that Joint Committee. (3) In order to preserve the coherent and correct application of EU legal acts and to avoid administrative  and possibly legal  difficulties, Annex III to the Agreement should be amended to integrate new EU legal acts to which the Agreement does not currently refer. (4) In the interests of clarity and rationality, Annex III to the Agreement should be consolidated and replaced by a new Annex. (5) The position of the Union within the EU-Swiss Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the EU-Swiss Joint Committee established by Article 14 of the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, as regards the replacement of Annex III (Mutual recognition of professional qualifications) thereto shall be based on the draft Decision of the EU-Swiss Joint Committee, attached to this Decision. Article 2 The Decision of the EU-Swiss Joint Committee shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 19 July 2011. For the Council The President M. SAWICKI DRAFT DECISION No ¦/2011 OF THE EU-SWISS JOINT COMMITTEE established by Article 14 of the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons of ¦ replacing Annex III (Mutual recognition of professional qualifications) thereto THE JOINT COMMITTEE, Having regard to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons (1) (the Agreement), and in particular Articles 14 and 18 thereof, Having regard to the Protocol to the Agreement regarding the participation, as Contracting Parties, of the Republic of Bulgaria and Romania pursuant to their accession to the European Union (2), and in particular Article 4(2) thereof, Whereas: (1) The Agreement was signed on 21 June 1999 and entered into force on 1 June 2002. (2) Annex III (Mutual recognition of professional qualifications) to the Agreement was last amended by Decision No 1/2004 of the EU-Swiss Joint Committee (3) and should be updated to take into account the new legal acts of the European Union (EU) that have been adopted since 2004, in particular Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (4). (3) Annex III to the Agreement should be adapted to take into account the accession of the Republic of Bulgaria and Romania to the EU on 1 January 2007. (4) Therefore, in the interest of clarity and rationality, Annex III to the Agreement should be consolidated and replaced by a new Annex. (5) Switzerland will, in accordance with Council Directive 93/16/EEC of 5 April 1993 to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications (5) and Directive 2005/36/EC, provide for a single professional qualification and a single professional title for general practitioners which will be the same for all existing and future general practitioners. (6) In order to ensure the effective application of Directive 2005/36/EC between the Contracting Parties, the Commission will continue to cooperate closely with Switzerland and in particular will continue to provide for an appropriate consultation of the Swiss experts, HAS ADOPTED THIS DECISION: Article 1 Annex III (Mutual recognition of professional qualifications) to the Agreement shall be replaced by the text in the Annex to this Decision. Article 2 Switzerland shall apply without restrictions the acquired rights provided for by Directive 2005/36/EC subject to the conditions set out in this Decision and in the Annex. Article 3 This Decision is drawn up in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages, the texts in each of these languages being equally authentic. Article 4 This Decision shall enter into force on the day following the date of notification of completion by Switzerland of its internal procedures for the implementation of this Decision. It shall be applied on a provisional basis from the first day of the second month after its adoption, with the exception of Title II of Directive 2005/36/EC, which shall apply from the date of entry into force of this Decision. In the event that the notification referred to in the first paragraph has not been made within 24 months after the adoption of this Decision, this Decision shall lapse. Done at Brussels, ¦ For the Joint Committee The Chairman The Secretaries (1) OJ L 114, 30.4.2002, p. 6. (2) OJ L 124, 20.5.2009, p. 53. (3) OJ L 352, 27.11.2004, p. 129. (4) OJ L 255, 30.9.2005, p. 22. (5) OJ L 165, 7.7.1993, p. 1. ANNEX ANNEX III MUTUAL RECOGNITION OF PROFESSIONAL QUALIFICATIONS (Diplomas, certificates and other evidence of formal qualifications) 1. The Contracting Parties agree to apply amongst themselves, in the field of the mutual recognition of professional qualifications, the legal acts and communications of the European Union (EU) to which reference is made in Section A of this Annex, in accordance with the scope of the Agreement. 2. Unless otherwise specified, the term Member State(s)  in the acts to which reference is made in Section A of this Annex is considered to apply to Switzerland in addition to the States covered by the EU legal acts in question. 3. For the purposes of applying this Annex, the Contracting Parties take note of the EU legal acts to which reference is made in Section B of this Annex. SECTION A: ACTS REFERRED TO 1a. 32005 L 0036: Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (OJ L 255, 30.9.2005, p. 22), as amended by:  Council Directive 2006/100/EC of 20 November 2006 adapting certain Directives in the field of freedom of movement of persons, by reason of the accession of Bulgaria and Romania (OJ L 363, 20.12.2006, p. 141),  Commission Regulation (EC) No 1430/2007 of 5 December 2007 amending Annexes II and III to Directive 2005/36/EC of the European Parliament and of the Council on the recognition of professional qualifications (OJ L 320, 6.12.2007, p. 3),  Commission Regulation (EC) No 755/2008 of 31 July 2008 amending Annex II to Directive 2005/36/EC of the European Parliament and of the Council on the recognition of professional qualifications (OJ L 205, 1.8.2008, p. 10),  Commission Regulation (EC) No 279/2009 of 6 April 2009 amending Annex II to Directive 2005/36/EC of the European Parliament and of the Council on the recognition of professional qualifications (OJ L 93, 7.4.2009, p. 11),  Commission Regulation (EU) No 213/2011 of 3 March 2011 amending Annexes II and V to Directive 2005/36/EC of the European Parliament and of the Council on the recognition of professional qualifications (OJ L 59, 4.3.2011, p. 4),  Notification of Titles of Qualification in Architecture (OJ C 332, 30.12.2006, p. 35),  Notification of Titles of Qualification in Architecture (OJ C 148, 24.6.2006, p. 34),  Notification of Titles of qualification in architecture (OJ C 3, 6.1.2006, p. 12),  Communication from the Commission  Notification of evidence of formal qualifications of practitioners of dentistry (OJ C 165, 19.7.2007, p. 18),  Communication from the Commission  Notification of evidence of formal Qualifications of specialised doctors and general practitioners (OJ C 165, 19.7.2007, p. 13),  Communication from the Commission  Notification of evidence of formal qualifications of specialised doctors, nurses responsible for general care, specialised dental practitioners, midwives and architects (OJ C 137, 4.6.2008, p. 8),  Communication  Notification of evidence of formal qualifications  Directive 2005/36/EC on the recognition of professional qualifications (Annex V) (OJ C 322, 17.12.2008, p. 3),  Communication from the Commission  Notification of the professional associations or organisations fulfilling the conditions of Article 3(2) listed under Annex I to Directive 2005/36/EC (OJ C 111, 15.5.2009, p. 1),  Communication from the Commission  Notification of evidence of formal qualifications  Directive 2005/36/EC on the recognition of professional qualifications (Annex V) (OJ C 114, 19.5.2009, p. 1),  Communication from the Commission  Notification of evidence of formal qualifications  Directive 2005/36/EC on the recognition of professional qualifications (Annex V) (OJ C 279, 19.11.2009, p. 1),  Communication from the Commission  Notification of evidence of formal qualifications  Directive 2005/36/EC on recognition of professional qualifications (Annex V) (OJ C 129, 19.5.2010, p. 3),  Communication from the Commission  Notification of evidence of formal qualifications  Directive 2005/36/EC on recognition of professional qualifications (Annex V) (OJ C 337, 14.12.2010, p. 10),  Corrigendum to Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (OJ L 271, 16.10.2007, p. 18),  Corrigendum to Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (OJ L 93, 4.4.2008, p. 28). b. For the purposes of this Agreement, Directive 2005/36/EC shall be adapted as follows: 1. The procedures laid down in the following Articles of the Directive shall not apply between the Contracting Parties:  the third subparagraph of Article 3(2)  procedure for the update of Annex I to the Directive,  the last sentence of Article 11(c)(ii)  procedure for the update of Annex II to the Directive,  the third subparagraph of Article 13(2)  procedure for the update of Annex III to the Directive,  the second and third subparagraph of Article 14(2)  procedure in the case of a derogation to the migrants choice between an adaptation period and an aptitude test,  paragraphs 2 and 5 of Article 15  procedure to adopt or revoke common platforms,  Article 20  procedure to amend Annex IV to the Directive,  the second subparagraph of Article 21(6)  procedure to update knowledge and skills,  Article 21(7)  procedure to update Annex V to the Directive,  Article 25(5)  procedure to update the minimum periods of training for specialised doctors,  the second paragraph of Article 26  procedure for inserting new medical specialties,  the second subparagraph of Article 31(2)  procedure to update the training of nurses responsible for general care,  the second subparagraph of Article 34(2)  procedure to update the training of dental practitioners,  the third subparagraph of Article 35(2)  procedure to update the minimum periods of training for specialised dentists,  the second subparagraph of Article 38(1)  procedure to update the training of veterinary surgeons,  the third subparagraph of Article 40(1)  procedure to update the training of midwives,  the second subparagraph of Article 44(2)  procedure to update the training of pharmacists,  Article 46(2)  procedure to update knowledge and skills in the case of architects,  Article 61  derogation clause. 2. Article 56(3) and (4) shall be implemented as follows: The information of Member States on the competent authorities and on the coordinator designated by Switzerland is done by the Commission, once Switzerland has informed the Commission with copy to the Joint Committee. 3. The second paragraph of Article 57 shall be implemented as follows: The coordinator designated by Switzerland informs the Commission with copy to the Joint Committee. 4. Article 63 shall not apply. However, the Swiss coordinator designated by Switzerland in conformity with Article 56 of Directive 2005/36/EC informs the Commission with copy to the Joint Committee of the legislation adopted on the basis of the legal acts and communications referred to in point 1a. Articles 58 and 64 shall not apply. c. The following text shall be added to point 1 of Annex II to the Directive: in Switzerland:  Opticien diplÃ ´mÃ ©, diplomierter Augenoptiker, ottico diplomato (Optometrist with Federal Diploma of Higher Vocational Education and Training) Requires a minimum of 17 years education, consisting of at least nine years basic education, four years vocational education and training provided partly in the workplace and partly by a professional institution, followed by a four-year apprenticeship or work placement, of which two years can be spent following full-time private education, and finally a higher vocational examination. This entitles the holder to adapt contact lenses or carry out eye tests either independently or in an employed capacity.  AudioprothÃ ©siste avec brevet fÃ ©dÃ ©ral, HÃ ¶rgerÃ ¤te-Akustiker mit eidg. Fachausweis, audioprotesista con attestato professionale federale (Dispenser of hearing aids with Advanced Federal Certificate of Higher Vocational Education and Training) Requires a minimum of 15 years education, consisting of at least nine years basic education, a minimum of three years vocational education and training provided partly in the workplace and partly by a professional institution, followed by a three-year apprenticeship or work placement, including private education, and finally a vocational examination. This entitles the holder to pursue this profession either independently or in an employed capacity.  Bottier-orthopÃ ©diste diplÃ ´mÃ ©, calzolaio ortopedico diplomato (Orthopaedic footwear maker with Federal Diploma of Higher Vocational Education and Training) Requires a minimum of 17 years education, consisting of at least nine years basic education, four years vocational education and training provided partly in the workplace and partly by a professional institution, followed by a four-year apprenticeship or work placement, including private education, and finally a higher vocational examination. This entitles the holder to pursue this profession either independently or in an employed capacity.  Technicien dentiste, maÃ ®tre, diplomierter Zahntechnikermeister, odontotecnico, maestro (Dental Technician with Federal Diploma of Higher Vocational Education and Training) Requires a minimum of 18 years education, consisting of at least nine years basic education, four years vocational education and training provided partly in the workplace and partly by a professional institution, followed by a five-year apprenticeship or work placement, including private education, and finally a higher vocational examination. This entitles the holder to pursue this profession either independently or in an employed capacity.  OrthopÃ ©diste diplÃ ´mÃ ©, ortopedista diplomato (Prosthetist with Advanced Federal Certificate of Higher Vocational Education and Training) Requires a minimum of 18 years education, consisting of at least nine years basic education, four years vocational education and training provided partly in the workplace and partly by a professional institution, followed by a five-year apprenticeship or work placement, including private education, and finally a higher vocational examination. This entitles the holder to pursue this profession either independently or in an employed capacity. . d. The following text shall be added to point 4 of Annex II to the Directive: in Switzerland:  Guide de montagne avec brevet fÃ ©dÃ ©ral, BergfÃ ¼hrer mit eidg. Fachausweis, guida alpina con attestato professionale federale (Mountain Guide with Advanced Federal Certificate of Higher Vocational Education and Training) Requires a minimum of 13 years education, consisting of at least nine years basic education, four years vocational training under the supervision of a qualified professional, including private education, and finally a vocational examination. This entitles the holder to pursue this profession independently.  Professeur de sports de neige avec brevet fÃ ©dÃ ©ral, Schneesportlehrer mit eidg. Fachausweis, Maestro di sport sulla neve con attestato professionale fÃ ©dÃ ©rale (Snow Sport Teacher with Advanced Federal Certificate of higher Vocational Education and Training) Requires a minimum of 15 years education, consisting of at least nine years basic education, four years vocational education and training provided partly in the workplace and partly by a professional institution or a professional experience of four years, followed by a two-years education and experience as apprenticeship, and finally a vocational examination. This entitles the holder to pursue this profession independently. . e. The following text shall be added to point 5.1.1 of Annex V to the Directive: Country Evidence of formal qualifications Body awarding the qualifications Certificate accompanying the qualifications Reference date Switzerland EidgenÃ ¶ssisches Arztdiplom DiplÃ ´me fÃ ©dÃ ©ral de mÃ ©decin Diploma federale di medico EidgenÃ ¶ssisches Departement des Innern DÃ ©partement fÃ ©dÃ ©ral de lintÃ ©rieur Dipartimento federale dellinterno 1 June 2002  f. The following text shall be added to point 5.1.2 of Annex V to the Directive: Country Evidence of formal qualifications Body awarding the qualifications Reference date Switzerland Diplom als Facharzt DiplÃ ´me de mÃ ©decin spÃ ©cialiste Diploma di medico specialista EidgenÃ ¶ssisches Departement des Innern und Verbindung der Schweizer Ã rztinnen und Ã rzte DÃ ©partement fÃ ©dÃ ©ral de lintÃ ©rieur et FÃ ©dÃ ©ration des mÃ ©decins suisses Dipartimento federale dellinterno e Federazione dei medici svizzeri 1 June 2002  g. The following text shall be added to point 5.1.3 of Annex V to the Directive: Country Title Anaesthetics Minimum period of training: 3 years Switzerland AnÃ ¤sthesiologie AnesthÃ ©siologie Anestesiologia Country Title General surgery Minimum period of training: 5 years Switzerland Chirurgie Chirurgie Chirurgia Country Title Neurological surgery Minimum period of training: 5 years Switzerland Neurochirurgie Neurochirurgie Neurochirurgia Country Title Obstetrics and Gynaecology Minimum period of training: 4 years Switzerland GynÃ ¤kologie und Geburtshilfe GynÃ ©cologie et obstÃ ©trique Ginecologia e ostetricia Country Title General (internal) medicine Minimum period of training: 5 years Switzerland Innere Medizin MÃ ©decine interne Medicina interna Country Title Ophthalmology Minimum period of training: 3 years Switzerland Ophthalmologie Ophtalmologie Oftalmologia Country Title Otorhinolaryngology Minimum period of training: 3 years Switzerland Oto-Rhino-Laryngologie Oto-rhino-laryngologie Otorinolaringoiatria Country Title Paediatrics Minimum period of training: 4 years Switzerland Kinder- und Jugendmedizin PÃ ©diatrie Pediatria Country Title Respiratory Medicine Minimum period of training: 4 years Switzerland Pneumologie Pneumologie Pneumologia Country Title Urology Minimum period of training: 5 years Switzerland Urologie Urologie Urologia Country Title Orthopaedics Minimum period of training: 5 years Switzerland OrthopÃ ¤dische Chirurgie und Traumatologie des Bewegungsapparates Chirurgie orthopÃ ©dique et traumatologie de lappareil locomoteur Chirurgia ortopedica e traumatologia del sistema motorio Country Title Pathological anatomy Minimum period of training: 4 years Switzerland Pathologie Pathologie Patologia Country Title Neurology Minimum period of training: 4 years Switzerland Neurologie Neurologie Neurologia Country Title Psychiatry Minimum period of training: 4 years Switzerland Psychiatrie und Psychotherapie Psychiatrie et psychothÃ ©rapie Psichiatria e psicoterapia Country Title Diagnostic radiology Minimum period of training: 4 years Switzerland Radiologie Radiologie Radiologia Country Title Radiotherapy Minimum period of training: 4 years Switzerland Radio-Onkologie/Strahlentherapie Radio-oncologie/radiothÃ ©rapie Radio-oncologia/radioterapia Country Title Plastic surgery Minimum period of training: 5 years Switzerland Plastische, Rekonstruktive und Ã sthetische Chirurgie Chirurgie plastique, reconstructive et esthÃ ©tique Chirurgia plastica, ricostruttiva ed estetica Country Title Thoracic surgery Minimum period of training: 5 years Switzerland Herz- und thorakale GefÃ ¤sschirurgie Chirurgie cardiaque et vasculaire thoracique Chirurgia del cuore e dei vasi toracici Country Title Paediatric surgery Minimum period of training: 5 years Switzerland Kinderchirurgie Chirurgie pÃ ©diatrique Chirurgia pediatrica Country Title Cardiology Minimum period of training: 4 years Switzerland Kardiologie Cardiologie Cardiologia Country Title Gastroenterology Minimum period of training: 4 years Switzerland Gastroenterologie GastroentÃ ©rologie Gastroenterologia Country Title Rheumatology Minimum period of training: 4 years Switzerland Rheumatologie Rhumatologie Reumatologia Country Title General Haematology Minimum period of training: 3 years Switzerland HÃ ¤matologie HÃ ©matologie Ematologia Country Title Endocrinology Minimum period of training: 3 years Switzerland Endokrinologie-Diabetologie Endocrinologie-diabÃ ©tologie Endocrinologia-diabetologia Country Title Physiotherapy Minimum period of training: 3 years Switzerland Physikalische Medizin und Rehabilitation MÃ ©decine physique et rÃ ©adaptation Medicina fisica e riabilitazione Country Title Dermato-venereology Minimum period of training: 3 years Switzerland Dermatologie und Venerologie Dermatologie et vÃ ©nÃ ©rÃ ©ologie Dermatologia e venerologia Country Title Tropical medicine Minimum period of training: 4 years Switzerland Tropen- und Reisemedizin MÃ ©decine tropicale et mÃ ©decine des voyages Medicina tropicale e medicina di viaggio Country Title Child psychiatry Minimum period of training: 4 years Switzerland Kinder  und Jugendpsychiatrie und psychotherapie Psychiatrie et psychothÃ ©rapie denfants et dadolescents Psichiatria e psicoterapia infantile e delladolescenza Country Title Renal diseases Minimum period of training: 4 years Switzerland Nephrologie NÃ ©phrologie Nefrologia Country Title Communicable diseases Minimum period of training: 4 years Switzerland Infektiologie Infectiologie Malattie infettive Country Title Community medicine Minimum period of training: 4 years Switzerland PrÃ ¤vention und Gesundheitswesen PrÃ ©vention et santÃ © publique Prevenzione e salute pubblica Country Title Pharmacology Minimum period of training: 4 years Switzerland Klinische Pharmakologie und Toxikologie Pharmacologie et toxicologie cliniques Farmacologia e tossicologia cliniche Country Title Occupational medicine Minimum period of training: 4 years Switzerland Arbeitsmedizin MÃ ©decine du travail Medicina del lavoro Country Title Allergology Minimum period of training: 3 years Switzerland Allergologie und klinische Immunologie Allergologie et immunologie clinique Allergologia e immunologia clinica Country Title Nuclear medicine Minimum period of training: 4 years Switzerland Nuklearmedizin MÃ ©decine nuclÃ ©aire Medicina nucleare Country Title of diploma Dental, oral and maxillo-facial surgery (basic medical and dental training) Minimum period of training: 4 years Switzerland Mund-, Kiefer- und Gesichtschirurgie Chirurgie orale et maxillo-faciale Chirurgia oro-maxillo-facciale  h. The following text shall be added to point 5.1.4 of Annex V to the Directive: Country Evidence of formal qualifications Professional title Reference date Switzerland Diplom als praktischer Arzt/praktische Ã rztin DiplÃ ´me de mÃ ©decin praticien Diploma di medico generico MÃ ©decin praticien Praktischer Arzt Medico generico 1 June 2002  i. The following text shall be added to point 5.2.2 of Annex V to the Directive: Country Evidence of formal qualifications Body awarding the evidence of qualifications Professional title Reference date Switzerland 1. Diplomierte Pflegefachfrau, diplomierter Pflegefachmann InfirmiÃ ¨re diplÃ ´mÃ ©e et infirmier diplÃ ´mÃ © Infermiera diplomata e infermiere diplomato Schulen, die staatlich anerkannte BildungsgÃ ¤nge durchfÃ ¼hren Ecoles qui proposent des filiÃ ¨res de formation reconnues par lÃ tat Scuole che propongono dei cicli di formazione riconosciuti dallo Stato Pflegefachfrau, Pflegefachmann InfirmiÃ ¨re, infirmier Infermiera, infermiere 1 June 2002 2. Bachelor of Science in nursing Schulen, die staatlich anerkannte BildungsgÃ ¤nge durchfÃ ¼hren Ecoles qui proposent des filiÃ ¨res de formation reconnues par lÃ tat Scuole che propongono dei cicli di formazione riconosciuti dallo Stato Pflegefachfrau, Pflegefachmann InfirmiÃ ¨re, infirmier Infermiera, infermiere (1) ¦  j. The following text shall be added to point 5.3.2 of Annex V to the Directive: Country Evidence of formal qualifications Body awarding the evidence of qualifications Certificate accompanying the evidence of qualifications Professional title Reference date Switzerland EidgenÃ ¶ssisches Zahnarztdiplom DiplÃ ´me fÃ ©dÃ ©ral de mÃ ©decin-dentiste Diploma federale di medico-dentista EidgenÃ ¶ssisches Departement des Innern DÃ ©partement fÃ ©dÃ ©ral de lintÃ ©rieur Dipartimento federale dellinterno Zahnarzt MÃ ©decin-dentiste Medico-dentista 1 June 2002  k. The following text shall be added to point 5.3.3 of Annex V to the Directive: Orthodontics Country Evidence of formal qualifications Body awarding the evidence of qualifications Reference date Switzerland Diplom fÃ ¼r KieferorthopÃ ¤die DiplÃ ´me fÃ ©dÃ ©ral dorthodontiste Diploma di ortodontista EidgenÃ ¶ssisches Departement des Innern und Schweizerische ZahnÃ ¤rzte-Gesellschaft DÃ ©partement fÃ ©dÃ ©ral de lintÃ ©rieur et SociÃ ©tÃ © Suisse dOdonto-stomatologie Dipartimento federale dellinterno e SocietÃ Svizzera di Odontologia e Stomatologia 1 June 2002 Oral surgery Country Evidence of formal qualifications Body awarding the evidence of qualifications Reference date Switzerland Diplom fÃ ¼r Oralchirurgie DiplÃ ´me fÃ ©dÃ ©ral de chirurgie orale Diploma di chirurgia orale EidgenÃ ¶ssisches Departement des Innern und Schweizerische ZahnÃ ¤rzte-Gesellschaft DÃ ©partement fÃ ©dÃ ©ral de lintÃ ©rieur et SociÃ ©tÃ © Suisse dOdonto-stomatologie Dipartimento federale dellinterno e SocietÃ Svizzera di Odontologia e Stomatologia 30 April 2004  l. The following text shall be added to point 5.4.2 of Annex V to the Directive: Country Evidence of formal qualifications Body awarding the evidence of qualifications Certificate accompanying the evidence of qualifications Reference date Switzerland EidgenÃ ¶ssisches Tierarztdiplom DiplÃ ´me fÃ ©dÃ ©ral de vÃ ©tÃ ©rinaire Diploma federale di veterinario EidgenÃ ¶ssisches Departement des Innern DÃ ©partement fÃ ©dÃ ©ral de lintÃ ©rieur Dipartimento federale dellinterno 1 June 2002  m. The following text shall be added to point 5.5.2 of Annex V to the Directive: Country Evidence of formal qualifications Body awarding the evidence of qualifications Professional title Reference date Switzerland Diplomierte Hebamme Sage-femme diplÃ ´mÃ ©e Levatrice diplomata Schulen, die staatlich anerkannte BildungsgÃ ¤nge durchfÃ ¼hren Ecoles qui proposent des filiÃ ¨res de formation reconnues par lÃ tat Scuole che propongono dei cicli di formazione riconosciuti dallo Stato Hebamme Sage-femme Levatrice 1 June 2002  n. The following text shall be added to point 5.6.2 of Annex V to the Directive: Country Evidence of formal qualifications Body awarding the evidence of qualifications Certificate accompanying the evidence of qualifications Reference date Switzerland EidgenÃ ¶ssisches Apothekerdiplom DiplÃ ´me fÃ ©dÃ ©ral de pharmacien Diploma federale di farmacista EidgenÃ ¶ssisches Departement des Innern DÃ ©partement fÃ ©dÃ ©ral de lintÃ ©rieur Dipartimento federale dellinterno 1 June 2002  o. The following text shall be added to point 5.7.1 of Annex V to the Directive: Country Evidence of formal qualifications Body awarding the evidence of qualifications Certificate accompanying the evidence of qualifications Reference academic year Switzerland Diploma di architettura (Arch. Dipl. USI) Accademia di Architettura dellUniversitÃ della Svizzera Italiana 1996-1997 Master of Arts BFH/HES-SO en architecture, Master of Arts BFH/HES-SO in Architecture Haute Ã ©cole spÃ ©cialisÃ ©e de Suisse occidentale (HES-SO) together with Berner Fachhochschule (BFH)  2007-2008 Master of Arts BFH/HES-SO in Architektur, Master of Arts BFH/HES-SO in Architecture Haute Ã ©cole spÃ ©cialisÃ ©e de Suisse occidentale (HES-SO) together with Berner Fachhochschule (BFH) 2007-2008 Master of Arts FHNW in Architektur Fachhochschule Nordwestschweiz FHNW  2007-2008 Master of Arts FHZ in Architektur Fachhochschule Zentralschweiz (FHZ)  2007-2008 Master of Arts ZFH in Architektur ZÃ ¼rcher Fachhochschule (ZFH), ZÃ ¼rcher Hochschule fÃ ¼r Angewandte Wissenschaften (ZHAW), Departement Architektur, Gestaltung und Bauingenieurwesen  2007-2008 Master of Science MSc in Architecture, Architecte (arch. dipl. EPF) Ecole Polytechnique FÃ ©dÃ ©rale deLausanne 2007-2008 Master of Science ETH in Architektur, MSc ETH Arch EidgenÃ ¶ssische Technische Hochschule Zurich 2007-2008  p. The following text is added to Annex VI to the Directive: Country Evidence of formal qualifications Reference academic year Switzerland 1. Dipl. Arch. ETH, arch. dipl. EPF, arch. dipl. PF 2004-2005 2. Architecte diplÃ ´mÃ © EAUG 2004-2005 3. Architekt REG A Architecte REG A Architetto REG A 2004-2005  2a. 377 L 0249: Council Directive 77/249/EEC of 22 March 1977 to facilitate the effective exercise by lawyers of freedom to provide services (OJ L 78, 26.3.1977, p. 17), as amended by:  1 79 H: Act concerning the conditions of accession of the Hellenic Republic and the adjustments to the Treaties (OJ L 291, 19.11.1979, p. 91),  1 85 I: Act concerning the conditions of accession of the Kingdom of Spain and the Portuguese Republic and the adjustments to the Treaties (OJ L 302, 15.11.1985, p. 160),  Decision of the Council of the European Union 95/1/EC, Euratom, ECSC, of 1 January 1995 adjusting the instruments concerning the accession of new Member States to the European Union (OJ L 1, 1.1.1995, p. 1),  1 2003 T: Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (OJ L 236, 23.9.2003, p. 33),  Council Directive 2006/100/EC of 20 November 2006 adapting certain Directives in the field of freedom of movement of persons, by reason of the accession of Bulgaria and Romania (OJ L 363, 20.12.2006, p. 141). b. For the purposes of this Agreement, Directive 77/249/EEC shall be adapted as follows: 1. The following text shall be added to Article 1(2): Switzerland: Advokat, Rechtsanwalt, Anwalt, FÃ ¼rsprecher, FÃ ¼rsprech Avocat Avvocato . 2. Article 8 shall not apply. However, the Swiss coordinator designated by Switzerland in conformity with Article 56 of Directive 2005/36/EC informs the Commission with copy to the Joint Committee of the legislation adopted on the basis of Directive 77/249/EEC. 3a. 398 L 0005: Directive 98/5/EC of the European Parliament and of the Council of 16 February 1998 to facilitate practice of the profession of lawyer on a permanent basis in a Member State other than that in which the qualification was obtained (OJ L 77, 14.3.1998, p. 36), as amended by:  1 2003 T: Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (OJ L 236, 23.9.2003, p. 33),  Council Directive 2006/100/EC of 20 November 2006 adapting certain Directives in the field of freedom of movement of persons, by reason of the accession of Bulgaria and Romania (OJ L 363, 20.12.2006, p. 141). b. For the purposes of this Agreement, Directive 98/5/EC shall be adapted as follows: 1. The following text shall be added to point (a) of Article 1(2): Switzerland: Advokat, Rechtsanwalt, Anwalt, FÃ ¼rsprecher, FÃ ¼rsprech Avocat Avvocato . 2. Articles 16 and 17 shall not apply. However, the Swiss coordinator designated by Switzerland in conformity with Article 56 of Directive 2005/36/EC informs the Commission with copy to the Joint Committee of the legislation adopted on the basis of Directive 98/5/EC. 3. Article 14 shall be implemented as follows: The information of Member States on the competent authorities designated by Switzerland is done by the Commission, once Switzerland has informed the Commission with copy to the Joint Committee. 4a. 374 L 0556: Council Directive 74/556/EEC of 4 June 1974 laying down detailed provisions concerning transitional measures relating to activities, trade in and distribution of toxic products and activities entailing the professional use of such products including activities of intermediaries (OJ L 307, 18.11.1974, p. 1). b. For the purposes of this Agreement, Directive 74/556/EEC shall be adapted as follows: 1. Article 4(3) shall be implemented as follows: The information of Member States on the competent authorities designated by Switzerland is done by the Commission, once Switzerland has informed the Commission with copy to the Joint Committee. 2. Article 7 shall not apply. However, the Swiss coordinator designated by Switzerland in conformity with Article 56 of Directive 2005/36/EC informs the Commission with copy to the Joint Committee of the legislation adopted on the basis of Directive 74/556/EEC. 5a. 374 L 0557: Council Directive 74/557/EEC of 4 June 1974 on the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons and of intermediaries engaging in the trade and distribution of toxic products (OJ L 307, 18.11.1974, p. 5), as amended by:  Decision of the Council of the European Union 95/1/EC, Euratom, ECSC, of 1 January 1995 adjusting the instruments concerning the accession of new Member States to the European Union (OJ L 1, 1.1.1995, p. 1),  1 2003 T: Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (OJ L 236, 23.9.2003, p. 33),  Council Directive 2006/101/EC of 20 November 2006 adapting Directives 73/239/EEC, 74/557/EEC and 2002/83/EC in the field of freedom to provide services, by reason of the accession of Bulgaria and Romania (OJ L 363, 20.12.2006, p. 238), b. For the purposes of this Agreement, Directive 74/557/EEC shall be adapted as follows: 1. in Switzerland: All the products and toxic substances set out in the poisons act (classified compilation of federal law (CC 813.1), and in particular those on the ordinances relating thereto (CC 813) and on the poisonous substances for the environment (CC 814.812.31, 814.812.32 and 814.812.33). 2. Article 7(5) shall be implemented as follows: The information of Member States on the competent authorities designated by Switzerland is done by the Commission, once Switzerland has informed the Commission with copy to the Joint Committee. 3. Article 8 shall not apply. However, the Swiss coordinator designated by Switzerland in conformity with Article 56 of Directive 2005/36/EC informs the Commission with copy to the Joint Committee of the legislation adopted on the basis of Directive 74/557/EEC. 6a. 386 L 0653: Council Directive 86/653/EEC of 18 December 1986 on the coordination of the laws of the Member States relating to self-employed commercial agents (OJ L 382, 31.12.1986, p. 17). b. For the purposes of this Agreement, Directive 86/653/EEC shall be adapted as follows: Article 22 shall not apply. However, the Swiss coordinator designated by Switzerland in conformity with Article 56 of Directive 2005/36/EC informs the Commission with copy to the Joint Committee of the legislation adopted on the basis of Directive 86/653/EEC. SECTION B: ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties shall take note of the content of the following act: 7. 389 X 0601: Commission Recommendation 89/601/EEC of 8 November 1989 concerning the training of health personnel in the matter of cancer (OJ L 346, 27.11.1989, p. 1).. (1) Please insert the date of adoption of the Joint Committee Decision.